cited Gibbs v. Swift, 12 Cush. 393; Lawrence v. Bullon, 37 Cal. 518; Corbin v. Liv*656ingston, 14 Wend. 619 ; Schenk v. Evoy, 24 Cal. 110; Gales v. Salmon, 35 Cal. 576; Kimball v. Semple, 25 Cal. 452; Ellis v. Icans, 26 Cal. 272.
Francis E. Spencer, for Respondent.
By the Court :
It is ordered that " the judgment herein be and the same is hereby modified by the striking therefrom, wherever they occur, the words “ one twenty-eighth part,” and inserting in lieu thereof the words “ seven hundred and fifty twenty-one thousand three hundred and seventy-sevenths,” and in other respects the judgment and order denying the defendant’s motion for a new trial, are affirmed. Remittitur forthwith.